Title: Thomas Jefferson to James Leitch, 3 June 1819
From: Jefferson, Thomas
To: Leitch, James


          
            Dear Sir
             Monticello June 3. 19.
          
          I have never been more mortified than by the disappointment in paying you 1500. or 2000.D. the last year, on the reciept of which I counted with so much certainty that I had parted with all the money which was within my power before I found I was to be disappointed in that. and this year the fall in the price of flour & tobacco has shortened me a full third in the proceeds of my crop. I have been led on by the flattering expectation that a good crop the next year, and the next year, and so on would enable me to do you justice; but finding the expectation delusive and that the next year, like tomorrow, never comes, I determined early in the present year to sell some detached lands which I have both in this county and in Bedford, if I could do it without too great a sacrifice. but as yet I have had no offer of half of what a year ago would have been readily given. we may hope that the present crisis in money matters, and the panic it has excited will not last long, and that the business of purchase and sale will resume again their wonted course: and the moment I can effect a reasonable sale in either place, I shall consider my debt to you as entitled to the first proceeds. in the mean time I send you an order for 1000.D. to be placed to the credit of my general account. it is but a pittance; but will serve to keep down interest until I can strike with effect at the principal. with abundant acknolegements of your patience & indulgence I add assurances of sincere friendship and respect.
           Th: Jefferson
        